            Case 1:19-cv-07767-VEC Document 18 Filed 10/09/19 Page 1 of 1

                           590 Madison Avenue, 20th Floor, New York, NY 10022-2524  p212 223-4000  f212 223-4134




Sarah Michelle Gilbert
(212) 895-4226
SGilbert@crowell.com


                                            October 9, 2019


VIA ECF

Honorable Valerie E. Caproni
United States District Court for the Southern District
of New York
United States Courthouse
40 Foley Square, Rm. 240
New York, New York 10007


Re:      Rekor Systems, Inc. v. Loughlin, et. al. Case No. 1:10-cv-07767-VEC (S.D.N.Y.) –
         Amended Complaint

Dear Judge Caproni:

       Concurrently with this letter, Plaintiff Rekor Systems, Inc. (“Rekor”) files its first
amended complaint. Counsel for Defendants have given their written consent for Rekor to file
this amended pleading, with the caveat that their consent is limited to the filing in and of itself
and not to the content of the amended complaint.




                                                     Sincerely,

                                                     /s/ Sarah Michelle Gilbert

                                                     Sarah Michelle Gilbert

cc: (via ECF): Robert C. Boneberg
               John J.D. McFerrin-Clancy
